 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00039-RFB-EJY
 8                      Plaintiff,                             ORDER FOR PLACEMENT IN
                                                             RESIDENTIAL RE-ENTRY CENTER
 9           v.
10   JAMES GUZMAN,
11                     Defendant.
12
13
14          Presently before the court is the matter of U.S. v. EJY. On January 8, 2020, this court held
15   a status conference hearing for regarding the conditions of supervision release. All previously
16   ordered conditions to remain in effect; the Court agreed to the following additions and
17   modifications to the conditions and terms of supervision:
18
            1. Reside at Residential Re-entry Center - You will reside at and participate in the
19             program of a residential re-entry center until June 1, 2020.
            2. Substience fee is waived.
20
21          IT IS SO ORDERED this 9th day of January, 2020.
22
23                                                        ________________________________
24                                                        RICHARD F. BOULWARE, II
                                                          UNITED STATES DISTRICT JUDGE
25
26
27
28
